Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 18, 2020

                                     No. 04-20-00132-CV

                            ESCONDIDO RESOURCES II, LLC,
                                     Appellant

                                               v.

                            LAS TINAJAS MINERALES, LTD.,
                                      Appellee


                  From the 111th Judicial District Court, Webb County, Texas
                            Trial Court No. 2020-CVI-000015-D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                        ORDER

       Appellee’s motion for extension of time to file its brief is GRANTED. Appellee’s brief is
due September 2, 2020.




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of August, 2020.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court